Title: John Kelly to Thomas Jefferson, 7 June 1810
From: Kelly, John
To: Jefferson, Thomas


          
            Dear Sir,
             
                     Charlottesville 
                     June 7. 1810.
          
          
		  
		  This will Serve to introduce to your acquaintance Mr Elliott Alcocke, who is desirous of entering into the Service of the united states and wishes a recommendation to the Secretary at war. any favor that you may think proper to confer upon him of this kind, 
			  will be thankfully acknowledged by yr obt Servt
          John Kelly
        